Name: Commission Implementing Regulation (EU) 2018/329 of 5 March 2018 designating a European Union Reference Centre for Animal Welfare (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  EU institutions and European civil service;  legal form of organisations;  Europe;  cooperation policy;  research and intellectual property
 Date Published: nan

 6.3.2018 EN Official Journal of the European Union L 63/13 COMMISSION IMPLEMENTING REGULATION (EU) 2018/329 of 5 March 2018 designating a European Union Reference Centre for Animal Welfare (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular Article 95(1) thereof, Whereas: (1) In accordance with Article 95 of Regulation (EU) 2017/625, the Commission carried out a public call for selection and designation of a European Union Reference Centre for Animal Welfare that should support the activities of the Commission and of the Member States in relation to the application of the rules laying down welfare requirements for animals referred to in point (f) of Article 1(2) of that Regulation. (2) The evaluation and selection committee appointed for that call concluded that the consortium led by Wageningen Livestock Research and also composed of Aarhus University and Friedrich-Loeffler-Institut complies with the requirements set out in Article 95(3) of Regulation (EU) 2017/625 and could be responsible for the tasks set out in Article 96 of that Regulation. (3) This consortium should therefore be designated as a European Union Reference Centre for Animal Welfare responsible for supporting tasks insofar as they will be included in the reference centre annual or multiannual work programmes. The programmes should be established in conformity with the objectives and priorities of the relevant work programmes adopted by the Commission in accordance with Article 36 of Regulation (EU) No 652/2014 of the European Parliament and of the Council (2). (4) The designation should be reviewed every 5 years, starting from the day of application of this Regulation. (5) This Regulation should be applicable from 29 April 2018 in accordance with the date of application provided for in Article 167(3) of Regulation (EU) 2017/625, HAS ADOPTED THIS REGULATION: Article 1 The following consortium shall be designated as a European Union Reference Centre for Animal Welfare responsible for supporting horizontal activities of the Commission and of the Member States in the area of welfare requirements for animals: Name : Consortium led by Wageningen Livestock Research and also composed of Aarhus University and Friedrich-Loeffler-Institut Address : Drevendaalsesteeg 4 6708 PB Wageningen NEDERLAND The designation shall be reviewed every 5 years from the day of application of this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 29 April 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (OJ L 189, 27.6.2014, p. 1).